Citation Nr: 1545738	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the RO reopened the previously denied claim of entitlement to service connection for prostate cancer, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for prostate cancer, before reaching any merits determination.  

The Veteran submitted an untimely substantive appeal following the October 2012 Statement of the Case, which addressed his claim of entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.  After the untimely substantive appeal was received in April 2013, no subsequent correspondence, pertaining to the untimely nature of the substantive appeal, was sent to the Veteran.  Therefore, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it is REFFERED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In July 2015, the Veteran presented sworn testimony during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.
The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the March 2007 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the claim of entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for prostate cancer, to include as due to herbicide exposure.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the March 2007 rating decision, the RO denied the claim of entitlement to service connection for prostate cancer for lack of evidence of a medical nexus between the Veteran's prostate cancer and his active duty service.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the March 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The relevant evidence of record at the time of the March 2007 rating decision included the Veteran's service treatment records (STRs), service personnel records, private and VA treatment reports. 

Relevant evidence received more than one year since the March 2007 rating decision includes VA and private treatment records, lay statements, the Veteran's submitted documents that discuss herbicide exposure, the July 2015 Board hearing transcript, and the Veteran's testimony and statements relating his prostate cancer to in-service herbicide exposure.  See, e.g., Board hearing transcript dated July 2015.  He has submitted statements and testified that his naval service involved physical presence in country of the Republic of Vietnam.  In particular, he stated that his vessel docketed in Da Nang Harbor, and he went on land for supply detail.  This evidence is considered "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to a previously unestablished fact, namely, a possible causal nexus between the Veteran's prostate cancer and in-service herbicide exposure on a presumptive basis.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for prostate cancer, to include as due to herbicide exposure, is reopened.  
ORDER

New and material evidence is sufficient to reopen a claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran asserts that either in 1968 or 1969 his vessel, the USS Frank E. Evans (DD-754), sailed around Monkey Mountain and docketed in Da Nang Harbor for supply detail.  Further, he contends that he was one of the eight men that went on land, at Da Nang, for three to four hours.  He also claims that all (DD-754) deck logs were destroyed in a shipwreck.  In this regard VA confirmed that the USS Frank E. Evans (DD-754) deck logs for the period of May 1 through June 3, 1969, were destroyed in a shipwreck.  

VA has not been able to confirm that USS Frank E. Evans (DD-754) docked in Da Nang Harbor or that the Veteran had in-country service, although VA has confirmed that he was stationed on the USS Frank E. Evans (DD-754) and that the vessel was located "in the official waters of the Republic of Vietnam" from October 22-November 13, 1967; November 29-December 20, 1967; January 6-January 20, 1968; February 1-20, 1968; and May 4-16, 1969.  See February 2008 VA Form 3101.  Additionally, the vessel conducted operations in the Gulf of Tonkin.  See August 2011 DPRIS Response.

Pursuant to VA Adjudication Procedures M21-1MR, Part IV, Subpart ii and 38 U.S.C.A. § 1116, the USS Frank E. Evans (DD-754) is not on the list of ships that operated on the inland waterways during the Vietnam Era.  However, the Court of Appeals for Veterans Claims (Court) recently held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) , designating Da Nang Harbor as an offshore, rather than an inland, waterway, is inconsistent with the purpose of the regulation and does not reflect VA's fair and considered judgment.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  As such, the Court vacated the Board decision, and remanded the matter for VA to reevaluate its definition of inland waterways and exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  Id.  

Here, questions arise whether the Gulf of Tonkin is an "inland" waterway pursuant to the findings in Gray.  Therefore, a remand is necessary to allow the AOJ to readjudicate this matter in the first instance, once guidance from VBA is issued regarding the definition of inland waterways.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim once VBA issues guidance regarding the definition of inland waterways per the Court's holding in Gray v. McDonald, No. 13-3339 (April 2015), particularly in relation to the Veteran's confirmed service in the Gulf of Tonkin and alleged service in Da Nang Harbor.  

If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


